Citation Nr: 1020463	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c)(2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By way of an October 1965 rating decision, the RO denied 
service connection for a left leg disability; the Veteran did 
not appeal.

2.  In February 2006, the Veteran submitted a claim to 
reopen, which was denied by way of a November 2006 rating 
decision.  The Veteran submitted a notice of disagreement 
(NOD), but subsequently withdrew his appeal.

3.  Evidence received since the November 2006 RO decision is 
new to the record, and by itself or when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the underlying claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
Veteran's claim of service connection for a left leg 
disability.  38 U.S.C.A. §§ 1110, 1112, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to 
revision on the same factual basis except when a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, an October 1965 rating decision denied 
service connection for a left leg disability; the Veteran did 
not appeal.  The Veteran submitted a claim to reopen in 
February 2006, which was denied by way of a November 2006 
rating decision.  The Veteran submitted a notice of 
disagreement (NOD) as to the 2006 rating decision, but 
subsequently withdrew his appeal.  See January 2007 VA Form 
21-4130.  Therefore, this 2006 rating decision represents a 
final decision.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim for service connection for a left 
leg disability may not be reopened unless VA has received 
evidence that was both not of record at the time of the 2006 
denial, and that also raises a reasonable possibility of 
substantiating the claim that the Veteran's left leg 
disability is related to military service.

Considerable evidence and argument has been added to the 
record since the prior final denial in November 2006, some of 
which rises to the level of new and material evidence-i.e., 
raises a reasonable possibility of substantiating the claim 
that a left leg disability is related to the Veteran's time 
spent in the military.  Specifically, the Veteran submitted a 
June 2008 letter from D.B., a fellow service member who 
served aboard the Destroyer Escort USS William Seiverling DE 
441 from late in 1945 to December 1946.  D.B. noted that the 
Veteran was also assigned to this ship during a part of this 
time.  D.B. stated that he remembered the Veteran sustaining 
a fall, hurting his leg and limping for a time.  As the 
credibility of D.B.'s 2008 statement is to be presumed, (see 
Justus v. Principi, 3 Vet. App. at 513), this new evidence is 
considered material because it corroborates the Veteran's 
claim of an in-service leg injury.  At the time of the 2006 
denial, there was no evidence of record verifying an in-
service injury to the left leg.  D.B.'s 2008 statement raises 
a reasonable possibility that an in-service left leg injury 
occurred.  Further, this new evidence is considered material 
because it provides a more complete disability picture of the 
circumstances surrounding the origins of the Veteran's 
disability.  See Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  Thus, because the newly submitted June 2008 statement 
by D.B. provides evidence of an in-service left leg injury, 
this statement raises a reasonable possibility of 
substantiating the claim.  As such, the Board finds that new 
and material evidence to reopen a claim of service connection 
for the Veteran's left leg disability has been presented, and 
the claim is therefore reopened.




ORDER

New and material evidence has been received to reopen a claim 
of service connection for a left leg disability; to this 
limited extent, the appeal is granted.


REMAND

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Based on the evidence discussed below, the Board finds that 
the Veteran is entitled to a VA examination and nexus opinion 
to assess the medical probability that his currently 
diagnosed left leg/knee disability is traceable to his period 
of active duty service.  In forming his opinion, the examiner 
should take into account, and discuss if appropriate, the 
evidence described below.

The Veteran is currently diagnosed with calcium pyrophosphate 
dihydrate deposition disease (CPPD) (also referred to as 
pseudogout or chondrocalcinosis).  See June 2003 x-ray.  An 
October 2006 VA examiner diagnosed the Veteran with left knee 
osteoarthritis and found a healed abrasion on the left leg.

The Veteran alleges that he slipped and fell, injuring his 
left leg while stationed aboard a Destroyer Escort U.S.S. 
William Seiverling DE441 in San Diego.  Specifically, he 
stated that while washing off the top of the bridge with 
three other seamen, he slipped and fell over the side about 
twelve feet.  He reported raking his left leg on the edge and 
scraping the front of the left lower leg from his knee down 
to his ankle.  When he landed, the Veteran felt pain where 
the skin was scraped open, but noted that he did not have 
back pain, knee pain, or ankle pain.  He reported that he was 
taken to the dispensary, and recalled being bandaged, and 
lying around for a week.  The Veteran noted that the abrasion 
healed up without infection, and he returned to normal duty.  
The Veteran stated that he forgot about his in-service knee 
injury until a few months ago when he started experiencing 
problems with his left knee.  See October 2006 VA 
examination.

The service treatment records (STR's), from the Veteran's 
period of active and reserve duty do not contain evidence of 
a left leg or knee disability.  For example, an August 1946 
Report of Medical Examination noted normal extremities, and a 
January 1955 Report of Medical Examination also revealed a 
normal clinical evaluation for the Veteran's lower 
extremities.  In a March 1956 Report of Medical History, the 
Veteran answered no to the question "have you ever had or 
have you now" a trick or locked knee, arthritis, or swollen 
and painful joints.

However, the record also includes a June 2008 statement by 
D.B., a fellow shipmate, confirming the Veteran's report of 
an in-service fall and left leg injury aboard ship.  D.B. 
noted that he served on the Destroyer Escort U.S.S. William 
Seiverling DE441 from late in 1945 to December 1946, and that 
the Veteran was also assigned to this ship during this time.  
D.B. stated that he remembered the Veteran sustaining a fall, 
hurting his leg and limping for a time.  D.B. noted that it 
happened 62 years ago, and that he could not remember all the 
details.

In summary, the Veteran has a currently diagnosed left knee 
disability-CPPD with degenerative changes, and D.B.'s 2008 
statement supports the Veteran's claim of an in-service 
injury to the left leg.  Further, the October 2006 VA 
examiner found a healed abrasion on the left leg, which shows 
that at some point in time prior to the October 2006 
examination, the Veteran scraped his leg, causing an 
abrasion.  This finding by the 2006 examiner is in line with 
the Veteran's allegation of an in-service abrasion to the 
left knee caused by a fall, although there is also the 
possibility of a knee abrasion after discharge from the 
military but before 2006.  In short, the Board finds that 
when taken together, there is enough evidence currently of 
record to meet the standard set forth in Mclendon.  20 Vet. 
App. 79 (2006).  Therefore, based on the evidence currently 
of record, and due to the fact that no prior nexus opinion 
has been provided, the Board finds that a VA examination and 
opinion is required to assess the medical probability that 
any currently diagnosed left leg or knee disability is 
traceable to military service.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  An effort should be made to obtain 
and associate with the claims file any 
service treatment records and service 
personnel records from the Veteran's 
period of active duty and reserve duty in 
the U.S. Navy that are not currently of 
record.

2.  The Veteran should be afforded a VA 
examination conducted by a physician with 
appropriate expertise to provide a nexus 
opinion regarding the medical probability 
that any current left knee or leg 
disability is attributable to the 
Veteran's active military service.  The 
physician should include an opinion as to 
whether it is at least as likely as not 
that any current left knee or leg 
disability is, even in part, attributable 
to military service.  The examiner should 
consider the October 2006 examination 
that reflected a healed left leg 
abrasion, in addition to the Veteran's 
statements regarding an in-service fall 
on deck of the Destroyer Escort USS 
William Seiverling DE 441, and the June 
2008 statement by D.B., a fellow 
shipmate, corroborating the Veteran's 
account of an in-service fall and left 
leg injury while aboard the USS William 
Seiverling.  In forming his opinion, the 
examiner should also consider the service 
treatment records from the Veteran's 
period of service.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


